STATE OF MICHIGAN

                            COURT OF APPEALS



TED WHITBY, f/k/a THEODORE WHITBY,                               UNPUBLISHED
                                                                 July 16, 2015
              Plaintiff-Appellant,

and

TRACEY WHITBY,

              Plaintiff,

v                                                                No. 321272
                                                                 Calhoun Circuit Court
DENNIS LEE WRIGHT, a/k/a DENNIS L.                               LC No. 2013-001578-NO
WRIGHT,

              Defendant-Appellee.


Before: O’CONNELL, P.J., and OWENS and M. J. KELLY, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                          /s/ Michael J. Kelly




                                           -1-